     Case 3:18-md-02843-VC Document 702-1 Filed 07/13/21 Page 1 of 2



 1   Derek W. Loeser (admitted pro hac vice)       Lesley Weaver (Cal. Bar No.191305)
     KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
 2   1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
     Seattle, WA 98101                             Oakland, CA 94607
 3   Tel.: (206) 623-1900                          Tel.: (415) 445-4003
     Fax: (206) 623-3384                           Fax: (415) 445-4020
 4   dloeser@kellerrohrback.com                    lweaver@bfalaw.com
 5

 6   Plaintiffs’ Co-Lead Counsel
 7   Additional counsel listed on signature page
 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
10

11
     IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
12   PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC-JSC
13

14   This document relates to:                      DECLARATION OF MATTHEW S.
                                                    MELAMED IN SUPPORT OF
15   ALL ACTIONS                                    PLAINTIFFS’ RESPONSE TO
                                                    STATEMENT IN SUPPORT OF
16                                                  FACEBOOK’S ADMINISTRATIVE
                                                    MOTION TO FILE UNDER SEAL
17
                                                    Judge: Hon. Vince Chhabria and
18                                                  Hon. Jacqueline Scott Corley
                                                    Courtroom: 4, 17th Floor
19

20

21

22

23

24

25

26

27

28
      Case 3:18-md-02843-VC Document 702-1 Filed 07/13/21 Page 2 of 2



 1                         DECLARATION OF MATTHEW S. MELAMED
 2          I, Matthew S. Melamed, hereby declare under the penalty of perjury:
 3          1.      I am an attorney licensed in the State of California and admitted to the United States
 4   District Court for the Northern District of California. I am Senior Counsel at Bleichmar Fonti &
 5   Auld LLP, a member in good standing of the bar of the State of California and of this Court, and
 6   counsel to Plaintiffs in the above-captioned action.
 7          2.      This declaration is made upon personal knowledge in support of Plaintiffs’
 8   Response to Statement in Support of Facebook’s Administrative Motion to File Under Seal.
 9          3.      Attached hereto as Exhibit A is a true and correct copy of a message posted on the
10   Facebook platform by Mark Zuckerberg on March 21, 2018.
11          4.      Attached hereto as Exhibit B is a true and correct copy of “An Update on Our App
12   Investigation and Audit,” authored by Ime Archibong, Facebook’s VP of Product Partnerships, and
13   published on Facebook’s website on May 14, 2018.
14          5.      Attached hereto as Exhibit C is a true and correct copy of “An Update on Our App
15   Developer Investigation,” authored by Ime Archibong, Facebook’s VP of Product Partnerships, and
16   published on Facebook’s website on September 20, 2019.
17           I declare under penalty of perjury under the laws of the United States that the foregoing
18   is true and correct. Executed this 13th day of July 2021, in Oakland, California.
19
                                                   By: /s/ Matthew S. Melamed ___
20                                                 Matthew S. Melamed
21

22

23

24

25

26

27

28
     MELAMED DECL. ISO PLTFS’ RESP. TO                1                                     MDL NO. 2843
     FACEBOOK’S SEALING MOT.                                                 CASE NO. 18-MD-02843-VC-JSC
